                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
______________________________________
                                       )
UNITED STATES OF AMERICA               )  Docket No. 3:20-cr-151-FDW-DCK
                                       )
      v.                               )
                                       )
CHRISTOPHER THOMAS SMITH               )  ORDER
                                       )
______________________________________ )


       THIS MATTER IS BEFORE THE COURT on the “Motion To Unseal” (Document No.

7) filed May 12, 2020, by the United States of America, seeking an order directing that the Bill of

Information, the related Criminal Complaint, and the case in general be unsealed, because the need

to protect the secrecy of the investigation no longer exists,

       IT IS HEREBY ORDERED that the Bill of Information, the related Criminal Complaint,

and the case in general be unsealed.

       The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to Steven.Kaufman@usdoj.gov).

       SO ORDERED.



                                        Signed: May 12, 2020




                                        SEALED DOCUMENT with access to Specified Parties/Plaintiff.




       Case 3:20-cr-00151-FDW-DCK Document 8 Filed 05/12/20 Page 1 of 1
